DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/US2019/016012 filed on January 331, 2019 which claims priority from U.S. Provisional Application No. 62/624,637, filed on January 31, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating Alzheimer’s disease comprising the step of administering to a subject in need thereof an effective amount of dapansutrile, does not reasonably provide enablement for a method for preventing Alzheimer’s disease comprising the step of administering to a subject in need thereof an effective amount of dapansutrile or a pharmaceutically acceptable solvate thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide sufficient information to show that Alzheimer’s disease can be prevented by the administration of dapansutrile or a pharmaceutically acceptable solvate thereof.
The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation.  Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art, the relative skill of those in the art, and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the Invention:  Claims 1-9 of the instant specification are drawn to a method for preventing and/or treating Alzheimer’s disease comprising the step of administering to a subject in need thereof an effective amount of dapansutrile or a pharmaceutically acceptable solvate thereof.
Breadth of the claims:  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are broad since the claims read on not only treating Alzheimer’s disease but also on preventing Alzheimer’s disease comprising the administration of dapansutrile or a pharmaceutically acceptable solvate thereof. 
Guidance of the Specification/Working Examples:  In the instant specification, Applicant has demonstrated that dapansutrile may be able to treat Alzheimer’s disease by reducing the levels of pro-inflammatory cytokines (Example 2 pages 10-11 and Example 4 page 11).  Applicant further demonstrates in Examples 5 and 6 that 1000 mg/kg/day of dapansutrile improves cognitive learning and long-term potentiation deficits in a mouse model of Alzheimer’s disease (pages 11-14).  Thus Applicant’s data demonstrates that dapansutrile may be able to treat subjects with Alzheimer’s disease.  No evidence has been presented in the instant specification demonstrating the prevention of Alzheimer’s disease.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of prevention of Alzheimer’s disease as recited in the instant claims. 
State of the Art:  Prior to the effective filing date of the instant application, Alzheimer’s disease was known in the art to be a progressive neurodegenerative disorder of the brain which is characterized by the memory deterioration, behavioral disturbances, impairment of activities of daily living, and loss of independent function (Elmaleh WO 2014/066318 A1 provided on IDS dated 11/04/2020).  Elmaleh further states that AD is a complicated disease wherein many promising drugs have failed [0003]-[0004].  Elmaleh teaches the use of a combination of drugs to treat or slow the progression of Alzheimer’s disease [0005]-[0006]. Thus the state of the art prior to the effective filing date of the instant invention supports the treatment of Alzheimer’s disease.  Furthermore, according to Stanford Health care (https://stanfordhealthcare.org/medical-conditions/brain-and-nerves/alzheimers-disease/prevention.html), at this time, there is no known way to prevent Alzheimer’s disease, but there are things that may reduce the risk such as exercise, being mentally active such as reading, and diet.  In addition, WebMD (https://www.webmd.com/alzheimers/guide/understanding-alzheimers-disease-prevention) states that “Alzheimer’s is one of the diseases people most want to avoid, and for good reason. There is no proven way to prevent it. But there’s a lot you can do to lower your chance of getting it.”  Likewise, the Mayo Clinic reports that there are no proven strategies to prevent Alzheimer’s disease yet (https://www.mayoclinic.org/diseases-conditions/alzheimers-disease/expert-answers/alzheimers-prevention/faq-20058140).  Thus even the current prior art does not support any known methods of preventing Alzheimer’s disease.  
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventing Alzheimer’s disease which is not supported by Applicant’s specification and not supported by the prior and current art. Thus, the skilled artisan would view that the prevention of Alzheimer’s disease as encompassed by the claims, by administering dapansutrile, or a pharmaceutically acceptable solvate thereof, is highly unpredictable. 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to determine if dapansutrile, or any pharmaceutically acceptable solvate thereof can be used to prevent Alzheimer’s disease.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion, Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague limitations of general ideas that may or may not be workable.”  A method for preventing Alzheimer’s disease comprising the step of administering to a subject in need thereof an effective amount of dapansutrile or a pharmaceutically acceptable solvate thereof is not enabled by the instant specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over St. Laurent U.S. Publication No. 2012/0157524 A1 in view of Kitazawa et al. (The Journal of Immunology, 2011, 187: pages 6539-6549 Provided on IDS 06/17/2021).
Claims 1-9 of the instant application claim a method for preventing and/or treating Alzheimer’s disease comprising the step of administering to a subject in need thereof an effective amount of dapansutrile or a pharmaceutically acceptable solvate thereof.
St. Laurent teaches a purified compound of dapansutrile (3-methanesulfonylpropionitrile): 
    PNG
    media_image1.png
    62
    132
    media_image1.png
    Greyscale
or pharmaceutically acceptable salts, or solvates thereof [0017]-[0018].  St. Laurent teaches methods of using the purified compound for treating inflammation or inflammatory-related disorders and pain [0002].  St. Laurent further teaches a method for treating inflammation, inflammatory-related disorders and pain comprising the step of administering dapansutrile by any accepted mode of administration including topical, oral and parenteral [0009].  St. Laurent teaches that dapansutrile is an anti-inflammatory agent that has been found to inhibit pro-inflammatory cytokine release including IL-1, IL-6, TNF-, IL-4 and IFN [0047].  St. Laurent teaches that the pharmaceutical composition is administered orally to the subject at a dosage generally 1-50 and preferably 1-5 mg/kg/day, which is equivalent to 70-3500 mg/day and preferably 70-350 mg/day for an average 70 kg human [0064].
St. Laurent does not teach treating Alzheimer’s disease.
Kitazawa et al. teaches that inflammation is a key pathological hallmark of Alzheimer’s disease (AD) and among numerous inflammatory cytokines associated with AD, IL-1 in particular has been implicated in playing a pathogenic role (abstract).  Kitazawa et al. teaches that proinflammatory cytokines such as IL-1, IL-6 and TNF- are elevated in the plasma, brains, and cerebrospinal fluid of patients with AD or mild cognitive impairment, whereas anti-inflammatory cytokines are decreased (page 6539). Kitazawa et al. teaches that inhibition of TNF- signaling has been shown to attenuate AD-like pathology and cognitive impairments in transgenic mouse models, as well as in AD patients whereas upregulation of TNF-a has been shown to exacerbate AD (page 6539).  Kitazawa et al. teaches that IL-1 has been also shown to exacerbate AD pathology (page 6539).  
Kitazawa et al. teaches that abrogating IL-1 signaling may offer therapeutic benefit to AD patients (page 6540).  Kitazawa et al. teaches blocking IL-1 signaling by administration of anti-IL-1R treatment in AD mice which significantly decreased proinflammatory cytokines IL-1 and TNF- (page 6543 and figure 3A).  Kitazawa et al. further demonstrates that blocking IL-1 signaling rescued cognitive impairments (page 6542 and figure 1).  Kitazawa et al. further demonstrates that blocking IL-1 signaling significantly reduced insoluble A42 in the brains of AD mice and increased soluble A levels (page 6542 and figure 2).  Thus Kitazawa et al. demonstrates that blocking IL-1 signaling in AD mice significantly alters brain inflammatory responses, alleviates cognitive deficits, and partly reduces certain fibrillar and oligomeric forms of amyloid- suggesting that pharmacological inhibition of IL-1 signaling may result in disease modifying therapies for Alzheimer’s disease (abstract and page 6548).  
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of St. Laurent which teaches a method for treating inflammation, inflammatory-related disorders and pain comprising the step of administering dapansutrile by any accepted mode of administration including topical, oral and parenteral wherein dapansutrile is an anti-inflammatory agent that has been found to inhibit pro-inflammatory cytokine release including IL-1, IL-6, TNF-, IL-4 and IFN with the teachings of Kitazawa et al. which teaches that inflammation is a key pathological hallmark of Alzheimer’s disease (AD) which involves inflammatory cytokines, in particular IL-1 and demonstrates that blocking IL-1 signaling in AD mice significantly alters brain inflammatory responses, alleviates cognitive deficits, and partly reduces certain fibrillar and oligomeric forms of amyloid- suggesting that pharmacological inhibition of IL-1 signaling may result in disease modifying therapies for Alzheimer’s disease.
Thus since St. Laurent teaches that dapansutrile is an anti-inflammatory agent that inhibits pro-inflammatory cytokine release of IL-1, and thus decreases IL-1 levels, as well as other proinflammatory cytokines such as TNF-, a person of ordinary skill in the art would have been motivated to administer dapansutrile for the treatment of Alzheimer’s disease with a reasonable expectation that dapansutrile would block IL-1 signaling, and decrease the levels of other pro-inflammatory cytokines associated with AD pathology, including TNF-, resulting in treatment of neuroinflammation and improvements in cognitive deficits. Thus administration of dapansutrile for the treatment of Alzheimer’s disease through inhibition of IL-1 signaling would have been expected to reduce neuroinflammation associated with pro-inflammatory cytokines, alleviate cognitive deficits resulting in improvement in learning and memory as claimed in claims 2-4 of the instant application.
Claim 5 of the instant application is rendered obvious since it is within the skill of an ordinary artisan to determine an optimal treatment regimen for a patient.  Thus in the absence of a demonstration of criticality, claim 5 of the instant application is rendered obvious.  
Claim 7 is rendered obvious since it would have been within the skill of an ordinary artisan to diagnose a patient based on standard procedures known in the art prior to treating a patient.  Furthermore, St. Laurent teaches the method comprises the steps of first identifying a subject suffering from inflammation and/or pain and administering dapansutrile to the subject in an effective amount to treat the inflammation and/or pain [0048].  Thus identifying the patient in need of treatment for Alzheimer’s disease based on having symptoms of Alzheimer’s disease as claimed in claim 7 of the instant application is rendered obvious in view of the cited prior art teachings
Claims 6, 8 and 9 of the instant application are rendered obvious since St. Laurent teaches that the pharmaceutical composition is administered orally to the subject at a dosage generally 1-50 and preferably 1-5 mg/kg/day, which is equivalent to 70-3500 mg/day and preferably 70-350 mg/day for an average 70 kg human [0064].  It is obvious to vary and/or optimize the amount of a compound used to treat a disease or condition, according to the guidance provided by the prior art in order to obtain optimal treatment of the disease or condition.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges  is the optimum combination of percentages.").  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

REFERENCE CONSIDERED PERTINENT TO THE INSTANT INVENTION:
WO 2014/194166 A1

Conclusion
	Claims 1-9 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM